Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 15, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149742                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  SIMON KASSEM, Personal Representative of                                                                           Justices
  the Estate of ABDULLA KASSEM,
                Plaintiff-Appellee,
  v                                                                SC: 149742
                                                                   COA: 311057
                                                                   Wayne CC: 10-000163-NI
  TIMOTHY MICHAEL GADDY and
  EFFICIENT HAULING SERVICES, L.L.C.,
            Defendants-Appellants.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 15, 2015
           d0512
                                                                              Clerk